Exhibit PURCHASE AGREEMENT No. 1o. 23 PURCHASE AGREEMENT No. 1977 SUPPLEMENT No. 23 (this “Agreement”) dated January 30, 2008 between The Boeing Company (“Boeing”) and American Airlines, Inc. (“Customer”). R E C I T A L S: A. Boeing and Customer have heretofore entered into that certain Purchase Agreement No. 1977, dated October 31, 1997, as amended and supplemented, (capitalized terms used herein without definition shall have the meanings specified therefor in such Purchase Agreement). B. Pursuant to Letter Agreement No. 6-1162-AKP-075 (the “Rights Letter”), Boeing and Customer have agreed to, among other things, treatment of aircraft Purchase Rights. C. Pursuant to Letter Agreement No. 6-1162-LAJ-771, Boeing and Customer have agreed to, among other things, treatment of the Advance Payments of the Deferred Aircraft. D. Pursuant to Letter Agreement No. 6-1162-LAJ-936, Boeing and Customer have agreed to, among other things, treatment of acceleration of Deferred Aircraft. E. Pursuant to Purchase Agreement No. 1977 Supplement Agreement No. 19 (“SA19”), Boeing and Customer have agreed to, among other things, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. F. Customer and Boeing desire to amend and supplement the Purchase Agreement as provided below. In consideration of the foregoing premises and other good and sufficient consideration, Boeing and Customer hereby agree as follows: 1. Amendment to Reflect Customer’s [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 1.1. The Purchase Agreement is amended and supplemented to reflect the[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Customer of the Scheduled Delivery Month [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 1.2. Pursuant to Section 6 of SA19, as revised in Table 1(R2) in SA21, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 2.1. Table 1(R2) to the Purchase Agreement is hereby replaced in its entirety with the revised Table 1(R3) attached hereto and hereby made a part of the Purchase Agreement. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. In addition, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 2.2 Letter Agreement 6-1162-LAJ-771, paragraph 2 (“Advance Payments for Certain Aircraft”) describes Schedule 1 to Table 1 setting forth the 737 Advance Payment Schedule. The excess [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and as such, Schedule 1 will no longer be revised. 2.3 In recognition of the fact the configuration of Customer’s Model 737-823 Aircraft is in the process of being updated, the previously selected Optional Features that were selected during initial configuration for the Deferred Aircraft will be incorporated in Table 1(R3) as a placeholder until Customer selects Optional Features or other desired amendments to the Detail Specification (”Configuration Changes”). The effects of all Configuration Changes, which are mutually agreed upon between Boeing and Customer for incorporation into the Detail Specification will be incorporated into Exhibit A by written amendment no later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 3. Amendment to Reflect Customer’s Exercise of MADP Rights. 3.1. The Purchase Agreement is amended and supplemented to reflect the exercising of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Rights Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] by Customer with the Scheduled Delivery [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (“Exercised MADP Aircraft”). 3.2. The Scheduled Delivery Month and Advanced Payment Schedule for the aircraft is set forth in Table 1A (R2), attached hereto. 3.3.In recognition of the fact the configuration of Customer’s Model 737-823 Aircraft is in the process of being updated, the previously selected Optional Features that were selected during initial configuration for the Deferred Aircraft will be incorporated in Table 1A(R2) as a placeholder until Customer selects Optional Features or other desired amendments to the Detail Specification (”Configuration Changes”). The effects of all Configuration Changes, which are mutually agreed upon between Boeing and Customer for incorporation into the Detail Specification will be incorporated into Exhibit A by written amendment no later than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 4. Table of Contents. The Table of Contents dated December 2007 is replaced in its entirety with the revised Table of Contents dated January 2008 (Attachment A hereto) to reflect amendments made to the Purchase Agreement by this Agreement. 5. MADP Rights.Pursuant to SA22, Attachment B (R3) to the Rights Letter is hereby replaced in its entirety with the revised Attachment B (R4) attached hereto and hereby made part of the Purchase Agreement. The revised number of certain Customer MADP rights pursuant to this Agreement are reflected in the attached Attachment B (R4) hereto. 6. QADP Rights.Pursuant to SA21, Attachment C (R2) to the Rights Letter are hereby replaced in its entirety with the revised Attachment C (R3) attached hereto and hereby made part of the Purchase Agreement. The revised number of certain Customer QADP rights pursuant to this Agreement are reflected in the attached Attachment C (R3) hereto. 7. Supplement Exhibit BFE1.Supplement Exhibit BFE1 (R3) is hereby replaced in its entirety with the revised Supplement Exhibit BFE1 (R4) attached hereto and hereby made part of the Purchase Agreement. The updated on-dock dates for all contracted firm Aircraft thru December 2013 are reflected in the attached Supplement Exhibit BFE1 (R4). 8. Advance Payments for Aircraft.Due at signing of this Agreement, Customer owes Boeing [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 9. Effect on Purchase Agreement.Except as expressly set forth herein, all terms and provisions contained in the Purchase Agreement shall remain in full force and effect. This Agreement contains the entire agreement between the parties with respect to the subject matter hereof and supersedes all previous proposals, and agreements, understandings, commitments or representations whatsoever, oral or written, with respect to the subject matter hereof and may be changed only in writing signed by authorized representatives of the parties. IN WITNESS WHEREOF, Boeing and Customer have each caused this Agreement to be duly executed as of the day and year first above written. AMERICAN AIRLINES, INC. By/s/ Beverly Goulet ItsVP Corporate Development and Treasurer THE BOEING COMPANY By/s/ Thomas R. Winter Its Attorney-In-Fact Attachments: Attachment A, Table of Contents (R4) to Purchase Agreement No. 1977 Table 1(R3) to Purchase Agreement No. 1977, 737-800 Aircraft Delivery, Description, Price and Advance Payments Table 1A (R2) to Purchase Agreement No. 1977, 737-800 Exercised Rights Aircraft Delivery, Description, Price and Advance Payments Attachment B (R4) to Letter Agreement 6-1162-AKP-075, Aircraft Purchase Rights and Substitution Rights Attachment C (R3) to Letter Agreement 6-1162-AKP-075, Aircraft Purchase Rights and Substitution Rights Supplement Exhibit BFE1 (R4) to Purchase Agreement No. 1977, 737-823 BFE Variables TABLE OF CONTENTS SA ARTICLESNUMBER 1.Quantity, Model and DescriptionSA21 2.Delivery Schedule 3.Price 4.Payment 5.Miscellaneous TABLE 1(R3)Aircraft Delivery, Description, Price andSA23 Advance Payments -Schedule 1 (R2) 1A(R2)Option Aircraft Delivery, Description, Price andSA23 Advance Payments EXHIBITS A.Aircraft Configuration B.Aircraft Delivery Requirements and Responsibilities C.Defined Terms SUPPLEMENTAL EXHIBITS AE1Escalation Adjustment Airframe and Optional FeaturesSA20 BFE1(R4)BFE VariablesSA23 CS1Customer Support Variables SLP1Service Life Policy Components EE1Engine Escalation, Engine Warranty and Patent Indemnity LETTER AGREEMENTS 6-1162-AKP-070Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft 6-1162-AKP-071Purchase Obligations [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-074R2Business Considerations 6-1162-AKP-075Aircraft Purchase Rights and Substitution Rights - Attachment A - Attachment B(R4)SA23 - Attachment C(R3)SA23 6-1162-AKP-076Aircraft Performance Guarantees 6-1162-AKP-077Spares Matters 6-1162-AKP-078Model 737 Miscellaneous Commitments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-080Installation of Cabin Systems Equipment 6-1162-AKP-081Model 737 Maintenance Cost Commitment 6-1162-AKP-082Confidentiality [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-117Delivery Schedule [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Table 1(R3) to Purchase Agreement No. 1977 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Table 1A(R2) to Purchase Agreement No. 1977 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Attachment B (R4) to Letter Agreement 6-1162-AKP-075 (Model 737 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Attachment C (R3) to Letter Agreement 6-1162-AKP-075 (Model 737) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. BUYER FURNISHED EQUIPMENT VARIABLES between THE BOEING COMPANY and AMERICAN AIRLINES, INC. Supplemental Exhibit BFE1 to Purchase Agreement Number 1977 – SA23 BUYER FURNISHED EQUIPMENT VARIABLES relating to BOEING MODEL 737 AIRCRAFT This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates and other variables applicable to the Aircraft. 1.Supplier Selection. Customer will: 1.1Select and notify Boeing of the suppliers and part numbers of the following BFE items by the following dates: Galley SystemComplete Galley InsertsComplete Seats (passenger)Complete Cabin Systems EquipmentComplete Miscellaneous Emergency Equipment[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Cargo Handling
